Citation Nr: 0025736	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  00-01 994A	)	DATE
	)
	)


THE ISSUE

Whether a July 1973 Board of Veterans' Appeals decision that 
failed to grant a 20 percent evaluation for bronchial asthma 
should be revised or reversed on the grounds of clear and 
unmistakable error.  

(The issues of whether reduction of the moving party's 
Department of Veterans Affairs compensation due to 
incarceration was proper and of entitlement to waiver of 
recovery of an overpayment of compensation benefits in the 
calculated amount of $3,044.80, to include whether the 
overpayment was properly created, are addressed in a separate 
Board action under Docket No. 97-07 964.)  


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The moving party served on active duty from February 19, 
1970, to August 6, 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on a motion alleging clear and 
unmistakable error in a Board decision dated July 26, 1973.  
A motion for reconsideration of that decision was denied by 
the Board in June 1999.  The moving party appealed the 
Board's denial of his motion for reconsideration to the 
United States Court of Appeals for Veterans Claims, but in an 
Order dated in December 1999, that Court dismissed the appeal 
for lack of jurisdiction.  

To the extent that the moving party's correspondence in this 
case, which has been extensive, could be construed as a 
request for a hearing on the pending motion, the Board 
observes that under regulations governing cases of 
allegations of clear and unmistakable error in prior Board 
decisions, a hearing may not be granted to take testimony but 
only for the purpose, on good cause shown, of hearing oral 
argument.  38 C.F.R. § 20.1405(c).  In this case, however, 
the moving party has made his position clear, and the Board 
perceives no useful purpose in granting a hearing in order to 
hear oral argument.  His request for a hearing to hear oral 
argument is therefore denied.  

However, in accordance with the moving party's request 
received in May 2000, his case was referred to his 
representative at the Board, who submitted a brief on the 
issue of clear and unmistakable error in July 2000.  That 
brief is part of the record and has been considered.  



FINDINGS OF FACT

1.  Good cause has not been shown to schedule a hearing to 
hear oral argument on the motion pending before the Board.  

2.  In a decision dated July 26, 1973, the Board granted an 
evaluation of 10 percent, but no more, for service-connected 
bronchial asthma.  

3.  The Board's decision in July 1973 was based on an 
evaluation of the evidence before it at that time and is not 
shown to have been clearly and unmistakably erroneous, either 
in fact or law.  


CONCLUSIONS OF LAW

1.  A hearing in order to hear oral argument on the motion 
before the Board is not warranted.  38 C.F.R. § 20.1405(c) 
(1999).  

2.  The July 1973 Board decision granting an evaluation of 10 
percent, but no higher, for service-connected bronchial 
asthma is final.  38 U.S.C.A. §§ 7103, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. § 20.1100 (1999).  

3.  A disability evaluation in excess of 10 percent for 
service-connected bronchial asthma, based on clear and 
unmistakable error in a Board decision of July 1973, is not 
warranted.  38 U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. 
§§ 20.1400-20.1411 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that when the moving party 
was examined for service entrance on February 11, 1970, 
shortness of breath of unknown cause was noted.  It was 
reported that his last spell was as a child.  His respiratory 
system was normal on clinical examination.  The record 
indicates that the moving party was seen on "2 FEB 1970" at 
a dispensary at Fort Leonard Wood, Missouri, with a complaint 
of asthma.  He said that it bothered him when he ran.  The 
moving party's chest was clear before exercise and was still 
clear on examination after 10 minutes of running in place.  
The recommendation was that he be given duty status.  

The moving party was seen at a service dispensary in early 
March 1970 with a complaint of asthma.  The impression was 
asthma by history only, and his condition was not felt to be 
documented.  The recommendation was duty.  The moving party 
was again seen for what was diagnosed as asthmatic bronchitis 
at a battalion aid station in August 1970.  He was 
hospitalized at a service facility from February 22 to March 
4, 1971, with a history of asthma and hay fever since the age 
of 8.  It was reported that he had experienced repeated 
attacks of acute asthma without apparent infection.  The 
diagnosis on discharge from the hospital was bronchial 
asthma.  He was returned to duty with a permanent P-3 profile 
precluding duty in hot, dusty, or humid climates.  The moving 
party was seen in a service dispensary repeatedly thereafter 
for complaints related to his asthma.  

When seen at a VA outpatient clinic on March 17, 1971, the 
moving party was in distress, was undergoing an asthmatic 
attack, and was described as a known asthmatic.  An 
examination revealed sibilant rales all over.  

The moving party was admitted to a private hospital on March 
23, 1971, with a complaint of severe difficulty breathing of 
one hour's duration.  There was no sputum production.  He had 
a prolonged inspiratory phase.  Severe wheezing was heard 
bilaterally on clinical examination of the lungs.  The 
impression was an asthmatic attack.  The moving party was 
treated with Aminophylline intravenously.  Chest X-rays on 
the day of admission did not show any infiltrates but were 
felt to show a chest configuration consistent with the 
clinical diagnosis of bronchial asthma.  

In May 1971, the moving party's case was considered by a 
Medical Evaluation Board.  It was reported that since the age 
of 8, the moving party had experienced many episodes of 
seasonal variety of tearing eyes and runny nose with 
gradually increasing episodes of respiratory wheezing.  These 
episodes were well controlled and not incapacitating until 
the moving party went to Vietnam.  While in Vietnam, episodes 
of respiratory wheezing became severe and required several 
visits to the emergency room and dispensary, where parenteral 
medications were needed.  Eventually, the episodes resulted 
in his first hospitalization while in Vietnam, where he had 
clearing of his respiratory symptoms over a period of a week 
to 10 days and was discharged to duty.  Within a week to 10 
days thereafter, he was again seen, required parenteral 
medications, and was considered for evacuation.  In February 
1971, he was evacuated to Japan and then to the United 
States, after being given a permanent P-3 profile from duty 
in hot, humid, dusty or pollinated areas.  While on leave, he 
was hospitalized in a private hospital and released shortly 
before his reporting date to Fort Riley, Kansas.  On the 
moving party's arrival at Fort Riley, he was seen in the 
emergency room in severe respiratory distress, responded to 
parenteral medications, and was discharged to duty.  Within 5 
to 10 days thereafter, he was again seen in severe 
respiratory distress with wheezing, and he was admitted to 
the hospital at that time.  His previous medical history was 
significant in that he had had no pneumonia.  There was a 
family history of asthma.  An examination was remarkable for 
bilateral diffuse expiratory wheezes and rhonchi; no rales 
were heard.  The chest was clear to percussion.  A chest X-
ray on admission was within normal limits.  Skin testing was 
positive for reaction to various allergens.  The moving party 
was placed on a regimen of medication, including 40 
milligrams of Prednisone a day.  On the 9th day of 
hospitalization, his steroids began to be tapered.  His lungs 
were clear and he was eating well, and ambulating with no 
distress.  The diagnosis was severe bronchial asthma, 
characterized by frequent attacks requiring parenteral 
medication, frequent hospitalizations in the previous three 
months with the present hospitalization requiring steroid 
therapy.  It was the recommendation of the Medical Evaluation 
Board that his case be referred to the physical evaluation 
board for final disposition because he no longer met the 
medical fitness standards for bronchial asthma under Army 
regulations.  

In June 1971, the moving party's case was considered by a 
physical evaluation board (PEB).  The PEB found that the 
moving party had moderate bronchial asthma and considered his 
current rating under Diagnostic Code 6602 to be 30 percent.  
However, it was felt that the bronchial asthma existed prior 
to service and that it had been 10 percent disabling prior to 
entry on active duty.  The net disability rating under 
Diagnostic Code 6602 was therefore felt to be 20 percent.  
The Board found that the moving party was physically unfit 
for military service and recommended a rating of 20 percent 
and that he be separated from service with severance pay.  
(These findings were set forth on DA Form 199 of June 17, 
1971.)  

On VA examination in September 1972, the moving party 
complained of a cough and expectorant yellow-green sputum, 
but no cough was noted during the examination.  The mobility 
of the moving party's chest was good, and he had normal 
breath sounds.  Auscultation, palpation and percussion of the 
chest were all negative.  Pulmonary function testing at that 
time was interpreted as normal.  Chest X-rays were also 
negative.  The diagnosis was bronchial asthma by history, 
with no abnormal pulmonary findings at the time of the 
examination.  

The moving party disagreed with the evaluation assigned, 
contending that his service-connected bronchial asthma was 
compensable and that it had been evaluated as 20 percent 
disabling by military medical authorities.  The record shows 
that the moving party was hospitalized by VA in October and 
November 1972 for treatment of his bronchial asthma.  It was 
reported that he had had a sudden asthmatic attack about a 
week prior to admission, when he had developed dyspnea and 
coughing and brought up mucus.  He indicated that he had had 
hay fever since 16 years of age.  On examination, he was 
described as in moderate respiratory distress.  An 
examination of the lungs revealed loud inspiratory rhonchi in 
both lung fields, as well as expiratory wheezing.  The moving 
party indicated that he had been well until October 1971, 
when he developed dyspnea and was in a private hospital.  He 
was given some bronchodilators with much improvement.  During 
his hospital course, his wheezing was controlled by 
intravenous (IV) Aminophylline and bronchodilators.  Two days 
following admission, his wheezing was almost gone.  Pulmonary 
function testing revealed that lung capacity was increased 
after Isuprel but that there was no change in FEV (forced 
expiratory volume) and MMEF (maximal mid-expiratory flow).  
It was therefore felt that the moving party might have some 
obstructive compound in his lungs.  It was reported that the 
moving party had extracytosis secondary to bronchial asthma 
with some obstructive compound in his lung.  He was 
discharged on Robitussin and Choledyl with Aminophylline 
suppositories as needed.  He was to be seen in the clinic in 
a month.  The diagnosis on discharge from the hospital was 
bronchial asthma of the extrinsic type.  

A medical summary from Roy Thomas, M.D., dated in March 1973, 
was received during that month.  Dr. Thomas reported that the 
moving party had had episodes of shortness of breath since 
March 1971 and was a known asthmatic since the age of 13.  A 
physical examination was essentially negative.  A chest X-ray 
in January 1973 was negative.  The diagnoses were chronic 
bronchial asthma, and virus infection.  



Analysis

Under the law governing the motion now before the Board, 
clear and unmistakable error is a very specific and rare kind 
of error.  

It is the kind of error, of fact or law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error.  
Generally, either the correct facts, as 
they were known at the time, were not 
before the Board, or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied.  

38 C.F.R. § 20.1403(a).  

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  38 C.F.R. § 20.1403(c).  If it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  Id.  

Moreover, a review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  38 C.F.R. 
§ 20.1403(b)(1).  

The record shows that a rating decision dated October 12, 
1972, granted service connection for bronchial asthma and 
evaluated the disability as noncompensably disabling under 
Diagnostic Code 6602, effective from separation.  The moving 
party filed a timely notice of disagreement with the 
evaluation assigned and later perfected his appeal, which was 
certified to the Board in May 1973.  

In a decision dated July 26, 1973, the Board granted a 
10 percent evaluation for bronchial asthma, finding that the 
condition was demonstrated by a post service history of 
shortness of breath and expectoration of yellow-green sputum 
and by an asthma attack for which the moving party was 
hospitalized in October 1972.  However, his condition was 
considered mild.  Accordingly, the Board granted a 10 percent 
evaluation for the bronchial asthma under Diagnostic Code 
6602, effective from August 7, 1971.  

The moving party first asserts that the regional office 
committed clear and unmistakable error in the rating decision 
of October 12, 1972, in failing to assign a 20 percent 
evaluation for his bronchial asthma.  See 38 C.F.R. § 
3.105(a) (1999).  He contends that he would have fit squarely 
within the requirements for retirement pay from the 
Department of the Army and that through erroneous actions of 
the RO, the moving party was denied the option of pursuing 
benefits from the two different agencies based on different 
standards.  However, under regulations then in effect, the 
decision of the agency of original jurisdiction, if affirmed, 
became final on the date of the appellate decision.  
38 C.F.R. § 19.154 (1973).  In other words, the rating 
decision of October 12, 1972, which failed to grant a rating 
of 20 percent for bronchial asthma, was merged in the Board's 
decision of July 26, 1973, which likewise failed to grant a 
rating of 20 percent for the bronchial asthma.  The Court of 
Appeals for Veterans Claims has held that where the decision 
of an originating agency is affirmed by the Board, and thus 
subsumed by the Board's decision, a claim of clear and 
unmistakable error under 38 C.F.R. § 3.105(a) does not exist 
as a matter of law with regard to the decision of the 
originating agency.  Duran v. Brown, 7 Vet. App. 216, 224 
(1994).  See Donovan v. Gober, 10 Vet. App. 404, 408 (1997), 
aff'd sub nom., Donovan v. West, 158 F.3d 1377 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 1255 (1999) (holding that a 
1988 Board decision had subsumed an unappealed 1947 rating 
decision when it made a de novo review of the record and 
essentially reviewed the 1947 RO decision).  See also 
Smith v. Brown, 35 F.3d 1516 (1994) (final decisions of the 
Board are not subject to collateral review for clear and 
unmistakable error under the provisions of 38 C.F.R. 
§ 3.105(a)).  

It is essentially contended that the Board in its decision of 
July 26, 1973, committed clear and unmistakable error by 
failing to consider all of the evidence - to include the 
service medical records - and to grant the "minimum" 
schedular rating of 20 percent under Diagnostic Code 6602, 
"as established" under DA Form 199 of June 17, 1971, which 
is to say, as established by the PEB.  

Under Diagnostic Code 6602, as in effect at the time of the 
Board's July 1973 decision, a 10 percent evaluation was 
warranted for mild bronchial asthma, without emphysema, and 
occurring at widely separate intervals.  A 30 percent 
evaluation required moderate bronchial asthma, with slight to 
moderate emphysema, and manifested by rather frequent 
asthmatic attacks (separated by only 10- to 14-day intervals) 
with moderate dyspnea on exertion between attacks.  

The evidence before the Board in July 1973 showed that while 
the moving party's bronchial asthma was significantly 
symptomatic during service, his post service symptomatology 
was not as frequent.  He was reportedly hospitalized for 
bronchial asthma in October 1971 but was essentially 
asymptomatic when examined by VA in September 1972.  A chest 
X-ray and pulmonary function tests were normal at that time, 
and bronchial asthma was diagnosed only by history.  

Although the moving party was hospitalized by VA in October 
1972 for treatment of his bronchial asthma, pulmonary 
function tests did not establish the presence of emphysema 
despite a suspected obstructive component, as emphysema was 
not diagnosed at the time of his discharge from the hospital 
that November.  The hospital report suggests that he had been 
privately hospitalized in October 1971 (the record shows that 
he was privately hospitalized in March 1971 while on active 
duty), and was given some bronchodilators, but the exact 
extent of the hospitalization was not indicated.  Although he 
was to be seen in the clinic a month following his discharge 
from the VA facility in November 1972, there is no further 
evidence indicating the frequency or severity of his 
bronchial asthma, except for Dr. Thomas's report of March 
1973, which contains diagnoses of chronic bronchial asthma 
and virus infection, despite a physical examination that was 
essentially negative.  Dr. Thomas reported that a chest X-ray 
the previous January had been negative.  Dr. Thomas also 
reported that the moving party had had episodes of shortness 
of breath since March 1971 and was a known asthmatic, but the 
frequency of these episodes was not further described.  

Thus, the evidence before the Board in July 1973 indicated 
findings in service consistent with the PEB's findings in 
June 1971 but with evidence that did not support a finding of 
more than mild bronchial asthma under Diagnostic Code 6602 
during the post service period.  The record showed that the 
moving party had been treated for his bronchial asthma in 
October 1971, October and November 1972, and in January and 
March 1973.  These are not asthmatic attacks separated by 10- 
to 14-day intervals, nor was there a showing of moderate 
dyspnea between attacks.  The evidence before the Board in 
July 1973 did not reflect findings that met or more nearly 
approximated the criteria for a 30 percent evaluation under 
Diagnostic Code 6602.  See 38 C.F.R. § 4.7 (1973).  The 
condition, as the Board noted, was mild.  

Although the PEB had recommended a rating of 20 percent, this 
was only a recommendation and was not binding on VA in its 
post service determinations.  Moreover, the primary focus of 
the PEB is on fitness for military duty, while VA is 
concerned with average impairment of earning capacity in 
civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. 4.1 
(unchanged from 1973).  To the extent that the rating 
calculated by the PEB was based on the rating criteria later 
used by VA, the PEB was nevertheless basing its determination 
on service department evidence showing a severity of 
impairment that was not reflected by the post service 
evidence.  An award of disability compensation, then as now, 
could not be made effective any earlier than the day 
following separation from service.  See 38 U.S.C.A. § 
5110(b)(1) (West 1991).  

It seems clear from the foregoing discussion that the motion 
now under consideration involves a disagreement as to how the 
facts in this case were weighed or evaluated by the Board in 
July 1973.  Under the law, such a disagreement may not 
constitute clear and unmistakable error in a prior Board 
decision.  See 38 C.F.R. § 20.1403(d)(3).  It follows that 
the motion must be denied.  

In so finding, the Board has considered the "Deposition to 
Perpetuate Testimony" under the Federal Rules of Civil 
Procedure, received in January 1999, wherein the moving party 
requested that consideration be given to the fact that prior 
to November 18, 1988, a Board decision could not be appealed.  
This is conceded.  However, that fact does not change the 
disability picture that was before the Board in July 1973, 
which did not show that a rating in excess of 10 percent was 
then warranted, notwithstanding the findings of the PEB.  
Then as now, the history of the disability was to be taken 
into account.  38 C.F.R. § 4.2 (1973).  The Board did so.  In 
its July 1973 decision, the Board noted, albeit briefly, the 
evidence of bronchial asthma in service.  It quickly turned 
its attention, however, to the post service medical evidence, 
which was its primary focus.  The Board properly focused on 
the current severity of the service-connected condition as it 
affected the moving party's ability to function under the 
ordinary conditions of daily life, including employment.  See 
38 C.F.R. § 4.10 (1973).  There is no indication on these 
facts that the result would have been any different had 
judicial review of Board decisions been available at that 
time.  See 38 C.F.R. § 20.1403(c).  



ORDER

An increased evaluation for bronchial asthma based on clear 
and unmistakable error in a Board decision of July 26, 1973, 
is denied.  



		
	ROBERT E. SULLIVAN
Member, Board of Veterans' Appeals


 


